Exhibit 10.37

 

 

FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This FOURTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated
as of October 23, 2003, is by and among Option Care, Inc., a Delaware
corporation (“Option Care”) and its domestic subsidiaries party hereto
(collectively with Option Care, the “Borrowers”), the Lenders party hereto and
JPMorgan Chase Bank, as administrative and collateral agent (the “Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Credit and Security Agreement, dated as of March 29, 2002 (the “Credit
Agreement”);

 

WHEREAS, the Borrowers have indicated that because of certain reserves and/or
write-offs of uncollectible receivables reflected in the financial results of
the Borrowers, the Borrowers will not be in compliance with the Fixed Charge
Coverage Ratio covenant set forth in Section 9.02 of the Credit Agreement for
the Fiscal Quarter ending September 30, 2003 and for any fiscal period
thereafter which includes such Fiscal Quarter;

 

WHEREAS, the Borrowers have requested that the Agent and the Required Lenders
agree to modify the definition of Fixed Charged Coverage Ratio set forth in
Section 1.01 of the Credit Agreement;

 

WHEREAS, the Agent and the Required Lenders have agreed to modify Section 1.01
of the Credit Agreement on the terms and subject to the conditions provided
herein;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained in this Amendment, the Borrowers, the Required Lenders and the Agent
hereby agree as follows:

 

1.                                       Capitalized Terms.  Capitalized terms
used herein shall have the meanings set forth in the Credit Agreement.

 

2.                                       Amendment to Definition of Fixed Charge
Coverage Ratio.  The definition of “Fixed Charge Coverage Ratio” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following clause immediately after clause (b)(iii) of such definition:

 

“, provided, however, that for the Fiscal Quarter ending September 30, 2003 and
for any fiscal period thereafter which includes such Fiscal Quarter, the
Borrowers shall be permitted to add to the numerator of such ratio an amount
equal to the lesser of (x) the actual amount of non-cash losses resulting from
accounts receivable reserves and/or write-offs recognized by the Borrowers
during such Fiscal Quarter with respect to certain uncollectible receivables of
the Borrowers and (y) $7,000,000.”

 

3.                                       Waiver.  The Borrowers have informed
the Agent that they wish to dissolve Home Care of Columbia, Inc. (“Home Care of
Columbia”), a Missouri corporation and subsidiary of Option Care Enterprises,
Inc., a Delaware corporation.  The Borrowers have represented to the Agent that
Home Care of Columbia (i) no longer conducts business and (ii) does not own or
hold any property or assets.  Based upon such representations, the Agent and the
Required Lenders hereby waive the provisions of Sections 8.02 and 10.01(e)(3) to
the extent necessary to permit the Borrowers to dissolve Home Care of Columbia.

 

4.                                       Effectiveness.  This Amendment shall be
not deemed effective until the Agent receives duly executed copies of this
Amendment from the Required Lenders and the Borrowers.

 

5.                                       Representations and Warranties; Events
of Default.  Each Borrower hereby represents and warrants to the Agent and each
Lender that to such Borrower’s knowledge:  (i) except as otherwise disclosed in
the schedules attached to the Credit Agreement, all of the representations and
warranties of the Borrowers set forth in the Credit Agreement are true and
correct in all material respects with the same force and effect as if made on
and as of the date of this Amendment; (ii) there exists no Default or Event of
Default; and (iii) no material litigation proceedings or investigations relating
to any of the Borrowers are pending.

 

--------------------------------------------------------------------------------


 

6.                                       Miscellaneous.

 

(a)          The Credit Agreement, as amended by this Amendment, and each of the
other Facility Documents shall remain in full force and effect and are hereby
ratified and confirmed in all respects.  The execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders under the Facility Documents, nor
constitute a waiver of any provision of the Facility Documents except as
specifically set forth herein.

 

(b)         Each of the Borrowers hereby ratifies, affirms, acknowledges and
agrees that the Credit Agreement and the other Facility Documents represent the
valid, enforceable and collectible obligations of each Borrower, and each
Borrower further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any of the other Facility Documents.  Each Borrower hereby agrees
that this Amendment in no way acts as a release or relinquishment of the Liens
securing the Obligations, and such Liens are hereby ratified and confirmed by
each Borrower in all respects.

 

(c)          THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to Credit and
Security Agreement to be executed and delivered by their proper and duly
authorized officers as of the date first above written.

 

 

BORROWERS

 

 

 

OPTION CARE, INC., a Delaware corporation,

 

OPTION CARE, INC., a California corporation

 

MANAGEMENT BY INFORMATION, INC.

 

OPTION CARE HOME HEALTH OF CALIFORNIA, INC.

 

OPTION CARE OF OKLAHOMA, INC.

 

OPTIONET, INC.

 

HOME HEALTH OF OPTION CARE, INC.

 

OPTION CARE ENTERPRISES, INC., a Delaware corporation

 

HOME CARE OF COLUMBIA, INC.

 

OPTION CARE HOSPICE, INC.

 

OPTION CARE ENTERPRISES, INC., a Pennsylvania corporation

 

OPTION CARE OF DENVER, INC.

 

OPTION HOME HEALTH, INC.

 

OPTIONMED, INC.

 

EXCEL HEALTHCARE, L.L.C.

 

REHAB OPTIONS, INC.

 

NORTH COUNTY HOME I.V., INC.

 

SPRINGVILLE PHARMACY INFUSION

 

THERAPY, INC.

 

INFUSION SPECIALTIES, INC.

 

OPTION CARE OF NEW YORK, INC.

 

OPTION CARE ENTERPRISES OF NEW YORK, INC.

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

Richard M. Smith

 

 

Title:

President and Chief Operating Officer

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

Joseph P. Bonaccorsi

 

 

Title:

Secretary

 

3

--------------------------------------------------------------------------------


 

 

OPTION CARE HOME HEALTH, L.L.C.

 

 

 

 

By:

 

 

 

 

 

 

Name:

Richard M. Smith

 

Title:

President and Chief Operating Officer

 

 

 

 

By:

 

 

 

 

 

 

Name:

Joseph P. Bonaccorsi

 

Title:

Secretary

 

 

 

 

By  Option Care Enterprises, Inc., a member

 

 

 

 

By:

 

 

 

 

 

 

Name:

Richard M. Smith

 

Title:

President and Chief Operating Officer

 

 

 

 

By:

 

 

 

 

 

 

Name:

Joseph P. Bonaccorsi

 

Title:

Secretary

 

 

 

 

 

 

 

CLINICAL RESOURCE NETWORK, INC.

 

 

 

 

By:

 

 

 

 

 

 

 

 

 Name:

Gail Adinamis

 

 

 Title:

President

 

 

 

 

By:

 

 

 

 

 

 

 

 

 Name:

Joseph Bonaccorsi

 

 

 Title:

Secretary

 

4

--------------------------------------------------------------------------------


 

 

AGENT AND LENDER:

 

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, in its capacities as Administrative and
Collateral Agent and Lender

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

 

ADDITIONAL LENDERS:

 

 

 

 

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

 

WEBSTER BANK

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

7

--------------------------------------------------------------------------------